UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6310


DWIGHT CHARLES WISHARD,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee,

              and

ALL UNITED STATES JUSTICE DEPARTMENT OFFICE OF TRUST
OFFICERS, EMPLOYEES OR AGENTS; ALL UNITED STATES FEDERAL
BUREAU OF PRISON OFFICE OF TRUST OFFICERS, EMPLOYEES OR
AGENTS,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:16-ct-03173-F)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.
Dwight Charles Wishard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Dwight Charles Wishard seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and dismissing in part Wishard’s civil action and

denying Wishard’s motion for injunctive relief. We dismiss in part and affirm in part.

         This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

portion of the order that dismissed in part Wishard’s action is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss this part of the

appeal for lack of jurisdiction.

         However, we have jurisdiction over that portion of the order that denied Wishard’s

motion for preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1) (2012). On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Wishard’s informal brief does not challenge the basis for the district court’s

disposition of this motion, Wishard has forfeited appellate review of that portion of the

order.    See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we affirm the district court’s denial of injunctive relief.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     DISMISSED IN PART;
                                                                      AFFIRMED IN PART


                                              3